DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3-6 are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent Application Publication to Yi 20140161398US.
In terms of Claim 3, Yi teaches An optical ferrule (Figure 5) comprising: a body (Figure 5: 20); and a first flexible arm (Figure 5: 50) having a first fixed end attached to the body (Figure 5: 50 and 20) and an opposite first free end (Figure 11: 52) adjacent to and spaced apart from the body (Figure 11: location of 52 and 20), such that when the optical ferrule is mated with a mating ferrule (Figure 11: 20 and 22), the first flexible arm is flexed away from the body (Figure 12), and the first free end contacts the mating ferrule (Figure 12: 22 and 52), the optical ferrule adapted to receive and transmit light ([0026]).
As for claim 4, Yi teaches the device of claim 3, further comprising a second flexible arm (Figure 11: 50) having a second fixed end attached to the body opposite the first fixed end of the first flexible arm (Figure 11: 50) , and an opposite second free end adjacent to and spaced apart from the body (Figure 12: 52 and 20) such that when the optical ferrule is mated with a mating ferrule (Figure 11: 20 and 22), the second flexible arm is flexed away from the body (Figure 12: 52), and the second free end contacts the mating ferrule (Figure 12: 52 and 22).
In terms of claim 5, Yi teaches an optical connector (Figure 5, 9 and 11) adapted to mate with a mating connector along a mating direction in a mating plane (Figure 11: 22 and 20), the optical connector having at least one flexing element (Figure 11: 50) such that when the optical connector is mated with the mating connector (Figure 11: 22/20), the at least one flexing element (50) is flexed and makes contact with the mating connector (Figure 12: 50), and the optical connector and the mating connector are adapted to slide relative to each other in the mating plane (Figure 11: 22 and 20).
As for claim 6, Yi teaches the device of claim 5, wherein when the optical connector is mated with the mating connector (Figure 11: 20 and 22), and the optical connector and the mating connector are misaligned relative ([0006-0007]) to each other in the mating plane, the flexed flexing element guides the two optical connectors into alignment with each other (Figure 11 and 12 and [0006-0007]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over the US Patent Application Publication to Hasse 20140234126US in view of the US Patent Application Publication to Yi 20140161398US.
In terms of claims 1, Hasse teaches an optical connector  (Figures 1-9) comprising: a housing (Figure 1a: 100); one or more alignment features (Figure 1b: 118) attached to the housing (Figure 1: 100 and Figure 1b: 118) for engaging a corresponding one or more alignment features attached to a housing of a mating connector (Figure 5a); and a unitary optical ferrule (120) at least partially disposed within the housing (Figure 1: 100 and 120) and comprising: an optical waveguide alignment member (Figure 2a: 220) for receiving, aligning and permanently attaching to a plurality of optical waveguides (Figure 2: 220 / 204); a light redirecting member (Figure 2a: 213) for changing a direction of light propagating within the optical ferrule (Figure 2 and Figure 5); 
Hasse does not teach a first and second flexible alignment features on opposite sides of the optical ferrule, such that when the connector mates with a mating connector comprising a mating optical ferrule, the first and second flexible alignment features flex away from one another and engage the mating optical ferrule at respective first and second contact points; wherein the first alignment feature is a first flexible arm having a first fixed end attached to a first side of a body of the optical ferrule and an opposite first free end, and the second alignment feature is a second flexible arm, opposite the first flexible arm, having a second fixed end attached to a second side of the body, opposite the first side, and an opposite second free end.
Yi does teaches a first and second flexible alignment features (Figure 11: 50) on opposite sides of the optical ferrule (Figure 11: 22 and 20), such that when the connector mates with a mating connector comprising a mating optical ferrule (Figure 11: 22 and 20), the first and second flexible alignment features flex away from one another and engage the mating optical ferrule at respective first and second contact points (Figure 12: 50 and 52); wherein the first alignment feature is a first flexible arm having a first fixed end (Figure 11: 50 and 20) attached to a first side of a body (20) of the optical ferrule and an opposite first free end (52), and the second alignment feature is a second flexible arm (50), opposite the first flexible arm, having a second fixed end (50 and 20) attached to a second side of the body (Figure 11: 50 and 20), opposite the first side, and an opposite second free end (52).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the ferrule connector of Hasse to have flexible alignment features such as 50/52 in order to improve the optical alignment of the device while maintain low cost for the construction of the connector ferrule ([0006-0007]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        

/SUNG H PAK/Primary Examiner, Art Unit 2874